In re State of Louisiana applying for ■writ of certiorari.
The petition of the relator in the above ■entitled and numbered case having been ■duly considered,
It is ordered that a writ of certiorari issue 'herein, directing the Honorable Thomas M. Brahney, Jr., Judge of the Criminal District Court for the Parish of Orleans, to transmit to the Supreme Court of Louisi.ana, on or before the 20th day of December, 1968, the record in duplicate, or a certified ■copy of the record in duplicate, of the pro■ce.edings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that -the aforesaid Judge of said Court and the respondent through his attorney shall show cause, in this court, on the date aforesaid, at 11 o!clock A. M., why the relief prayed for in the petition of the relator should not be .granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against' the relator in said Criminal District Court shall be stayed and suspended.
Granted with stay order.